
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Dorgan (for himself,
			 Mr. Enzi, Mr.
			 Johnson, Mr. Conrad,
			 Mr. Thune, Mr.
			 Barrasso, Mr. Brown, and
			 Mr. Tester) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		JOINT RESOLUTION
		To disapprove a final rule of the Secretary
		  of Agriculture relating to the importation of cattle and beef.
	
	
		That Congress disapproves the rule
			 submitted by the Secretary of Agriculture relating to bovine spongiform
			 encephalopathy, minimal-risk regions, and importation of live bovines and
			 products derived from bovines (72 Fed. Reg. 53314 (2007)), and such rule shall
			 have no force or effect.
		
